       Case 2:19-cr-00111-WFN           ECF No. 1011       filed 06/21/21     PageID.6827 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON

 UNITED STATES OF AMERICA,                                         Case No.   2:19-CR-0111-WFN-3
                                                                   CRIMINAL MINUTES
                                        Plaintiff,                 DATE:     JUNE 21, 2021
          -vs-
                                                                   LOCATION: SPOKANE
 PATRICK ELLIOTT PEARSON,
                                        Defendant.                 JURY TRIAL--DAY 4

                                        Hon. Wm. Fremming Nielsen
       Joanna L. Knutson                             Heather Foe                          Ronelle F. Corbey
      Courtroom Deputy                                Law Clerk                           Court Reporter
   Caitlin A. Baunsgard     and    David M. Herzog            David R. Partovi     and     Joseph B. Sullivan
                 Government Counsel                                           Defense Counsel

             [ X ] Open Court                        [ ] Chambers                         [ ] Telecon
Defendant present in custody of United States Marshal with appointed counsel. Court convened on the record, in
open court with counsel and Defendant present but outside the presence of the jury.

The Court confirmed counsel received a copy of the Court's proposed final set of jury instructions on Thursday
and advised he will meet with counsel at the close of testimony today. Counsel are requested to be prepared to
talk about any corrections or additions they fell should be made.

The Court understands Government counsel has an issue to bring up before the jury is brought in. Ms. Baunsgard
advised that as part of Detective Fisher's testimony this morning, he will be conducting a brief illustrative demon-
stration of the pump action nature of the shotgun. Discussion ensued between Court and counsel. Mr. Partovi
objected to the demonstration.

8:30 a.m. Jury returned to courtroom.

Government continues its case-in-chief. Direct resumed of sworn Government witness Spencer Savage by Ms.
Baunsgard (Exhibits 2R, 2RT, 4, 2DD, 2DDT, 2EE, 2EET, 2FF, 2FFT, 2H, 2II, 2IIT, 2JJ, 2JJT, 2LL, 2LLT,
2MM, 2MMT, 2S, 2ST, 2E, 2G, 3E, 7J, 30T, 30U – Ms. Baunsgard moved for the admission of Exhibits 30 thru
30S, Court GRANTED the admission which had previously been provisionally admitted – Exhibits 2W, 2X, 2XT
2Y, 2YT, 2Z, 2ZT, and 5 discussed with witness).

Recess:      10:12 a.m. to 10:38 a.m.

The Court advised the jury that due to the need to set up some technology, the Court would be taking lunch a little
early.

Direct resumed by Ms. Baunsgard of Government witness Spencer Savage (Exhibits 2V and 2VT discussed with
witness); cross by Mr. Partovi; redirect, recross, witness excused Testimony presented by sworn Government
witness Josh Sainsbury, direct by Ms. Baunsgard; no cross, witness excused.

Testimony presented by sworn Government witness Ryan Snider, direct by Ms. Baunsgard. The parties'
Stipulation, Exhibit 401 ¶ A, read to the jury and into the record by the Court re: Exhibit 100. No cross, witness

 CONVENED: 8:25 A.M.         ADJOURNED: 4:32 P.M.            TIME:          6:13 HR.     CALENDARED      [ X ]
       Case 2:19-cr-00111-WFN          ECF No. 1011       filed 06/21/21    PageID.6828 Page 2 of 2
United States –vs- Patrick Elliott Pearson                                                June 21, 2021
2:19-CR-0111-WFN-3                                                                        Page 2
Jury Trial—Day 4


excused. Testimony presented by sworn Government witness Jacob Fisher, direct by Ms. Baunsgard (Exhibits
101 and 102 discussed with witness). The parties' Stipulation, Exhibit 401 ¶B, read to the jury and into the record
by the Court re: Exhibits 101 and 102.

Recess:     11:28 a.m. to 12:36 p.m.

Government continues case-in-chief. Government witness Jacob Fisher resumed the stand; direct continued by
Ms. Baunsgard (Exhibits 102, 201, 203, 204, 226, 227, 210, 222 and 212 discussed with witness).

Recess:     2:10 p.m. to 2:30 p.m.

Court reconvened with counsel and Defendant present but outside the presence of the jury. The Court advised
that in light of the timing of the recess and the informal conference between Court and counsel, the Court
proposed adjourning a little bit earlier than usual. Mr. Partovi advised the defense has no objections to the
proposed instructions. Ms. Baunsgard advised the Government does have some comments on the set of
instructions. Discussion between Court and counsel regarding the need for an informal conference as well as
timing of the case. The Court directs counsel to be prepared at 8:05 or 8:10 to discuss timing.

2:38 p.m.   Jury returned to courtroom.

Direct resumed of Government witness Jacob Fisher by Ms. Baunsgard (Exhibits 102, 225, 214, 215, 216 and
219 discussed with witness); cross by Mr. Partovi (Exhibit 102, 219 and 215 discussed with witness). Redirect by
Ms. Baunsgard (Exhibits 219 and 216 discussed with witness); no recross, witness excused.

Testimony presented by sworn Government witness Kevin Robert Chastain; cross by Mr. Sullivan; redirect
(illustrative Exhibit 20CC marked and discussed with witness); no recross, witness excused.
Jury admonished and excused by the Court until 8:30 a,m. tomorrow. The Court will meet with counsel at 8:10
a.m.
